Exhibit 10.13

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Easton-Bell Sports, Inc. (the “Company”) and Michael Zlaket (the
“Executive”), effective as of April 1, 2013.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:

1.    Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts
employment to begin April 1, 2013.

2.    Term. The initial term of Executive’s employment hereunder shall be deemed
to commence on April 1, 2013 and end on March 31, 2015 and, following the
initial term, shall automatically renew thereafter for successive terms of one
year each. The term of this Agreement, as from time to time renewed, is
hereafter referred to as “the term of this Agreement” or “the term hereof.”

3.    Capacity and Performance.

(a)    During his employment hereunder, the Executive shall serve the Company as
its President-Easton Sports, Inc. reporting to the President and Chief Operating
Officer of the Company (the “COO”).

(b)    During the term hereof, the Executive shall be employed by the Company on
a full-time basis. He shall have the duties and responsibilities of
President-Easton Sports with respect to the business matters of the Company and
its Immediate Affiliates, and as may be assigned by the COO or the Executive
Chairman and Chief Executive Officer (CEO) from time to time.

(c)    Subject to business travel as necessary or desirable for the performance
of the Executive’s duties and responsibilities hereunder, the Executive’s
primary worksite shall be in Van Nuys, CA.

(d)    During the term hereof, the Executive shall devote his full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Immediate
Affiliates and to the discharge of his duties and responsibilities hereunder.
During the term of this Agreement, the Executive may engage in passive
management of his personal investments and in such community and charitable
activities as do not individually or in the aggregate give rise to a conflict of
interest or otherwise interfere with his performance of his duties and
responsibilities hereunder. It is agreed that the Executive shall not accept
membership on a board of directors or other governing board of any Person (as
defined in Section 13 hereof) without the prior approval of the Board or its
authorized representative. It also is agreed that if the Board subsequently
determines, and gives notice to the Executive, that any such membership,
previously approved, is materially inconsistent with the Executive’s obligations
under Section 7, Section 8 or Section 9 of this Agreement or gives rise to a
material conflict of interest, the Executive shall cease such activity promptly
following notice from the Company.

4.    Compensation and Benefits. As compensation for all services performed by
the Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

(a)    Base Salary. the Company shall pay the Executive a base salary at the
rate of Four Hundred Thousand Dollars ($400,000) per annum, payable in
accordance with the payroll practices of the Company for its executives and,
subject to annual review by the compensation committee of the Board and to
increase, but not decrease, in the discretion of such committee or the Board.
The Executive’s base salary, as from time to time increased, is hereafter
referred to as the “Base Salary.”

(b)    Automobile Allowance The Company will pay executive a non-accountable
monthly stipend of $800 (gross) for use as an automobile allowance.

(c)    Bonus Compensation. For each fiscal year completed during the term
hereof, the Executive shall have the opportunity to earn an annual bonus
(“Annual Bonus”) under the executive incentive plan then applicable to the
Company’s executives, as in effect from time to time, based on target objectives
approved by the Board or a designated committee thereof. Executive’s target
bonus under the Executive incentive plan shall be Seventy Five (75%) of the Base
Salary. The Annual Bonus may exceed target if achievement exceeds the target
objectives. For 2013 only, 50% of the bonus will be tied to personal goals and
50% of the bonus will be tied to performance goals, all to be reasonably and
mutually developed and agreed upon. In subsequent years, a separate
personal/performance goals ratio will be reasonably and mutually developed and
agreed upon.

1

--------------------------------------------------------------------------------

(d)    Any Annual Bonus due to the Executive hereunder will be payable not later
than two and one-half months following the close of the fiscal year for which
the bonus was earned or as soon as administratively practicable thereafter,
within the meaning of Section 409A of the Internal Revenue Code and the
regulations promulgated thereunder, each as amended (“Section 409A”). Except as
otherwise provided in Section 5 hereof, the Executive must be employed on the
last day of a fiscal year in order to be eligible to earn an Annual Bonus for
that fiscal year.

(e)    Special Incentive Plan The Company agrees to work with Executive on
development of a Special Incentive Payment tied to economic measures which can
result in a one-time payment of $1.5million, and which is non-repeating in
nature. The terms and conditions of payment to be mutually determined by the
Executive and President and COO with approval from the Executive Chairman and
CEO and the Board of Directors.

(f)    Equity Participation. Pursuant to the Company’s offer of employment and
periodic grants thereafter, Executive will receive sufficient “B” units to meet
the target objectives as defined in the offer letter of employment dated
March 12, 2013 and executed by Employee and Senior Vice President-Human
Resources. Units granted to the Executive after the date hereof shall be at the
discretion of the Board of Managers of Easton Bell Sports, LLC (the “Parent”)
and subject to the Easton Bell Sports, LLC Amended and Restated Limited
Liability Company Agreement as amended from time to time (the “LLC Agreement”),
to the Easton Bell Sports, LLC 2006 Equity Incentive Plan, as amended from time
to time (the “Plan”), or any subsequent equity incentive plan and to any unit
certificate and/or other agreements and requirements as the Parent may adopt
from time to time for those equity participants who are employees of the Company
or for all equity participants generally.

(g)    Employee Benefit Plans. During the term hereof, the Executive shall be
entitled to participate in all “Employee Benefit Plans,” as that term is defined
in Section 3(3) of ERISA, including both health and welfare plans and retirement
plans, from time to time in effect for executives of the Company generally,
except to the extent any of the Employee Benefit Plans is duplicative of a
benefit otherwise provided to the Executive under this Agreement. The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies. The
Company reserves the right and Executive agrees to accept any modification or
change in employee benefit plans so long as such change applies to the group of
participants eligible for the benefit plan.

(h)    Car Allowance. The Company shall provide the Executive a non-accountable
expense allowance for an automobile and its expenses in the amount of Eight
Hundred Dollars per month ($800); which amount shall be subject to federal,
state and local income and employment taxes).

(i)    Vacations. During the term hereof, the Executive will be entitled to four
(4) weeks of vacation per year, to be taken at such times and intervals as shall
be determined by the Executive, subject to the reasonable business needs of the
Company and with the approval of the Board or a committee thereof. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time.

(j)    Directors & Officers Insurance Coverage. During the term hereof, the
Company shall provide the Executive the same coverage under any directors and
officers (“D&O”) liability insurance which the Company elects to maintain as it
provides to its other executives and, after the termination of employment
hereunder, the same rights of indemnification and contribution, and the same
coverage under any D&O liability insurance it elects to maintain, as its other
former executives. The Company shall be under no obligation hereunder, however,
to maintain any D&O liability insurance.

5.    Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate during the term hereof under the following circumstances:

(a)    Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, promptly following the date of termination of the Executive’s
employment with the Company (hereafter, the “Date of Termination”), the Company
shall pay promptly to his estate the Final Compensation (as defined in
Section 13 hereof). In addition to Final Compensation: (A) Subject to the
Board’s discretion as provided in Section 4(b), the Company will pay to the
Executive’s estate an Annual Bonus for the fiscal year in which the Date of
Termination occurs, determined by multiplying the Annual Bonus the Executive
would have received had He continued employment through the last day of that
fiscal year by a fraction, the numerator of which is the number of days he was
employed during the fiscal year, through the Date of Termination, and the
denominator of which is 365 (a “Final Pro-Rated Bonus”). Such Final Pro-Rated
Bonus will be (i) based on an assumed bonus of no less than the Annual Bonus
received by the Executive (if any) for the fiscal year preceding the fiscal year
in which the Date of Termination occurs and (ii) payable at the time annual
bonuses are paid to Company executives generally under its executive incentive
plan. (B) The Company will pay the full premium cost of health and dental plan
coverage for each of the Executive’s qualified beneficiaries for thirty-six
(36) months from the Date of Termination or until the date the qualified
beneficiary ceases to be eligible for coverage continuation under the federal
law commonly known as “COBRA,” whichever is less; provided, however, that in
order to be eligible for the Company’s payments hereunder the qualified
beneficiary must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA.

2

--------------------------------------------------------------------------------

(b)    Disability.

(i)    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
employment through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of the duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) days during any period of
three hundred and sixty-five (365) consecutive calendar days. In the event of
such termination, and provided that the Executive satisfies in full all of the
conditions set forth in Section 5(h) hereof, then, in addition to Final
Compensation, the Company shall provide the Executive the following: (A) The
Company will pay the Executive a Final Pro-Rated Bonus for the fiscal year on
which the Date of Termination occurs, payable at the time annual bonuses are
paid to Company executives generally under its executive incentive plan or, if
later on the sixtieth (60th) day after the Date of Termination (subject to
Section 5(h) hereof). (B) The Company will pay the full premium cost of health
and dental plan coverage for Executive and his qualified beneficiaries the full
period of COBRA, following the Date of Termination or, until the date the
Executive and his qualified beneficiaries cease to be eligible for coverage
continuation under COBRA, whichever is less; provided, however, that in order to
be eligible for the Company’s premium payments hereunder the Executive and each
qualified beneficiary must elect in a timely manner to continue coverage under
the Company’s health and dental plans under COBRA. (C) If the Executive fails to
satisfy the requirements to participate in the Company’s long-term disability
insurance plan, the Company will continue to pay the Executive the Base Salary
from the Date of Termination until the expiration of twelve (12) months
thereafter or, if earlier, until the date the Executive recovers sufficiently
from illness or injury to resume work on a substantially full-time basis (the
“Recovery Date”), with payments commencing on the sixtieth (60th) day after the
Date of Termination (subject to Section 5(h) hereof), but with the first payment
retroactive to the day immediately following the Date of Termination.

(ii)     The Board may designate another employee to act in the Executive’s
place during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive compensation and benefits
in accordance with Sections 4(a) through 4(e) of this Agreement, subject to the
terms and conditions of any plans, policies, agreements and other documents to
which reference is made therein (collectively, the “Plan Documents”), while
disability continues, until the Executive becomes eligible for disability income
benefits under any disability plan in which He is a participant as a result of
employment with the Company or until He recovers sufficiently to resume duties
and responsibilities hereunder (provided He does so within the aforesaid one
hundred and eighty (180) days or such longer period as the Board in its
discretion may provide) or until the termination of his employment, whichever
shall first occur. If, while employment hereunder continues, the Executive is
receiving disability income benefits under any such disability plan, the
Executive shall not be eligible to receive the Base Salary, but shall continue
to be eligible for payments and benefits in accordance with Sections 4(b)
through 4(e) of this Agreement, subject to the terms and conditions of the Plan
Documents, until the earlier to occur of his recovery or the termination of
employment under this Agreement. Executive agrees that determination of
disability benefits is solely determined by the insurance company providing such
benefits to executives and employees.

(iii)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or her duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

3

--------------------------------------------------------------------------------

(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. For purposes of this
Agreement, “Cause” shall be limited to: (i) Executive’s indictment, charge or
conviction of, or plea of nolo contendere to, (A) a felony or (B) any other
crime involving fraud or material financial dishonesty or (C) any other crime
involving moral turpitude that might be reasonably expected to, or does,
materially adversely affect the Company or any of its Affiliates, whether that
effect is to economics, to reputation or otherwise; (ii) Executive’s gross
negligence or willful misconduct with regard to the Company or any of its
Affiliates, including but not limited to its Immediate Affiliates, which has a
material adverse impact on Company or its Affiliates, whether economic or to
reputation or otherwise; (iii) Executive’s refusal or willful failure to
substantially perform duties or to follow a material lawful written directive of
the CEO or the Board or its designee within the scope of the Executive’s duties
hereunder which refusal or failure, in either case, remains uncured or continues
after twenty (20) days’ written notice from the Board which references the
potential for a “for Cause” termination and specifies in reasonable detail the
nature of the refusal or willful failure which must be cured; (iv) Executive’s
theft, fraud or any material act of financial dishonesty related to the Company
or any of its Affiliates; (v) the failure by the Executive to disclose any legal
impediments to his employment by the Company or breach of any of obligations to
a former employer in connection with employment by the Company (e.g., his
disclosure or use of proprietary confidential information of a former employer
on behalf of the Company without such former employer’s consent); provided that
Executive has been provided with written notification of the foregoing and has
been given five (5) days to present any mitigating, corrective or clarifying
information to the Board; (vi) the Executive’s breach or violation of those
provisions of this Agreement setting forth the Executive’s obligations with
respect to confidentiality, non-competition and non-solicitation; or (vii) the
Executive’s breach of any other material provision of this Agreement unless
corrected by the Executive within twenty (20) days of the Company’s written
notification to the Executive of such breach. In the event of such termination,
the Company shall have no obligation to the Executive under this Agreement other
than provision of Final Compensation. Any equity in the Parent held by the
Executive on the Date of Termination shall be governed by the terms of the LLC
Agreement, the applicable equity incentive plan and any applicable unit
certification, agreements and other requirements.

(d)     By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, and provided that the Executive
satisfies in full all of the conditions set forth in Section 5(h) hereof, then,
in addition to Final Compensation, the Executive, as compensation for his
satisfying those conditions, shall be entitled to the following:

(i)    The Company shall pay the Executive a Final Pro-Rated Bonus for the
fiscal year in which the Date of Termination occurs, payable at the time annual
bonuses are paid to Company executives generally under its executive incentive
plan or, if later, on the sixtieth (60th) day after the Date of Termination
(subject to Section 5(h) hereof).

(ii)    The Company shall pay the Executive compensation for the period of
twelve (12) months following the Date of Termination, at the rate of one-twelfth
of the Base Salary per month, commencing on the sixtieth (60th) day after the
Date of Termination (subject to Section 5(h) hereof), but with the first payment
being retroactive to the day immediately following the Date of Termination.

(iii)    The Company shall pay the full premium cost of health and dental plan
coverage for Executive and his qualified beneficiaries until the earliest to
occur of (A) the expiration of eighteen (18) months following the Date of
Termination, (B) the date the Executive becomes eligible for participation in
health and dental plans of another employer or (C) the date the Executive ceases
to be eligible for participation under the Company’s health and dental plans
under COBRA; provided, however, that, in order to be eligible for the Company’s
payments hereunder, the Executive and each qualified beneficiaries must elect in
a timely manner to continue coverage under the Company’s health and dental plans
under COBRA.

(e)    By the Executive for Good Reason.

(i)     The Executive may terminate employment hereunder for Good Reason by
providing notice to the Company of the condition giving rise to the Good Reason
no later than thirty (30) days following the occurrence of the condition, by
giving the Company thirty (30) days to remedy the condition and by terminating
employment for Good Reason within thirty (30) days thereafter if the Company
fails to remedy the condition.

(ii)    For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any one or more of the following events:
(A) a material breach of this Agreement by the Company; (B) the material
diminution of the Executive’s title from that of President-Easton Sports Inc. or
of any of the Executive’s significant duties, authority or responsibilities;
(C) any reduction in or failure to pay the Base Salary; or (D) any mandatory
relocation of the Executive’s primary worksite to a site outside of the greater
Los Angeles area.

4

--------------------------------------------------------------------------------

(iii)    In the event of termination in accordance with this Section 5(e), and
provided that the Executive satisfies in full all of the conditions set forth in
Section 5(h) hereof, then, in addition to Final Compensation, the Company shall
provide the Executive the same bonus, compensation, premium payments He would
have received under clauses (i), (ii), (iii), and (iv) of Section 5(d) had
employment been terminated by the Company other than for Cause.

(f)    By the Executive Other than for Good Reason. The Executive may terminate
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 5(f), the
Board may elect to waive the period of notice, or any portion thereof, and, if
the Board so elects, the Company will pay the Executive Base Salary for the
initial sixty (60) days of the notice period (or for any remaining portion
thereof). The Company’s only other obligation to the Executive hereunder shall
be for Final Compensation, if any. Any equity in the Parent held by the
Executive on the Date of Termination shall be governed by the terms of the LLC
Agreement, the applicable equity incentive plan and any applicable unit
certification, agreements and other requirements.

(g)    Termination Following a Change of Control. In the event that there occurs
a Change of Control, as defined in Section 13(b) below, and during the period
commencing on the day immediately following the occurrence of a Change of
Control and ending twenty-four (24) months thereafter the Company terminates the
Executive’s employment hereunder other than for Cause in accordance with
Section 5(d) or the Executive terminates employment hereunder for Good Reason in
accordance with Section 5(e) and provided that the Executive satisfies in full
all of the conditions set forth in Section 5(h) hereof, then, in addition to
Final Compensation, the Executive, in lieu of any payment for which He would
have been eligible under Section 5(d) or Section 5(e) hereof, will be eligible
for (A) a single lump sum payment equal to twelve (12) months of Base Salary,
without offset for other earnings; (B) a Final Pro-Rated Bonus for the fiscal
year in which the Date of Termination occurs, payable at the time bonuses are
paid generally; (C) health and dental plan premium payments (or, as applicable,
reimbursements) on the same terms and conditions applicable in the event of a
termination other than for Cause or for Good Reason prior to a Change of
Control; and (The Executive’s eligibility to receive and retain any
“Post-Employment Compensation” (meaning any and all compensation, of any kind,
provided in accordance with the applicable provision of Section 5 of this
Agreement in connection with or following termination of employment, exclusive
of Final Compensation) is subject to full satisfaction of all of the following
as well as (A) the covenant of confidentiality set forth in Section 7 below and
(B) the assignment of rights to Intellectual Property (as hereafter defined) set
forth in Section 8 below, but with the express understanding and agreement of
the parties that the Executive is free to elect not to comply with clause
(i) below and is free not to forbear from competition or solicitation as set
forth in clauses (ii), (iii) and (iv) immediately below, but that her right to
any Post-Employment Compensation under this Agreement is expressly conditioned
on compliance with said clause (i) and the forbearance required under all of
said clauses (ii), (iii) and (iv), as well as her full satisfaction of her
obligations under the covenant of confidentiality and assignment of rights to
Intellectual Property (which obligations are not optional and shall survive any
termination, howsoever occurring). The conditions to receipt of Post-Employment
Compensation are as follows:

(i)     The Executive’s execution and return, to the person designated by the
Company to receive notices on its behalf in accordance with Section 18 hereof,
of a timely and effective release of claims in the form attached hereto and
marked Exhibit A (“Release of Claims”), within the time period specified
therein. The Release of Claims creates legally binding obligations and the
Company therefore advises the Executive to consult an attorney before signing
it. Notwithstanding any other provision of this Agreement, (A) the Company shall
not be required to make any payment of Post-Employment Compensation unless and
until a Release of Claims has been executed by such holder and delivered to the
Company, and the Release of Claims has become irrevocable, all within sixty
(60) days following the Date of Termination; and (B) without limiting the
generality of the foregoing, the Company shall not be or become obligated to
make any such payment unless a Release of Claims is so executed and delivered
and the Release of Claims has become irrevocable before the expiration of such
60-day period. The foregoing provisions relating to a Release of Claims and any
other provisions herein relating to a Release of Claims are not in limitation of
any claims provisions contained in the LLC Agreement and the provisions of the
LLC Agreement relating to releases shall apply in accordance with their terms.

(ii)    Forbearance by the Executive for twelve (12) months following the Date
of Termination from competition with the business of the Company and its
Immediate Affiliates anywhere in the world where the Company or any of those
Immediate Affiliates is doing business, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise. Specifically, but without
limiting the foregoing, in order to satisfy this condition, the Executive must
forbear from engaging in any activity that is competitive, or is in preparation
to engage in competition, with the business of the Company and its Immediate
Affiliates and further the Executive must forbear from working or providing
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any person or entity
engaged in the business of the Company and its Immediate Affiliates. The
business of the Company and its Affiliates is sporting hard goods. For
illustrative purposes only, competitors of the Company and its Immediate
Affiliates on the date of this Agreement include Amer Sports Corporation and
Jarden Corporation and their respective subsidiaries. The foregoing condition,
however, shall not fail to be met solely due to the Executive’s passive
ownership of less than 3% of the equity securities of any publicly traded
company. This provision of non-compete is waived in the event Company or an
affiliate is acquired by a competitor who seeks to employ Employee, so long as
Company agrees to such employment as part of the transaction.

5

--------------------------------------------------------------------------------

(iii)     Forbearance by the Executive for twelve (12) months following the Date
of Termination from any direct or indirect solicitation or encouragement of any
of the Customers of the Company or any of its Immediate Affiliates to terminate
or diminish their relationship with the Company or any of its Immediate
Affiliates and from any direct or indirect solicitation or encouragement of any
of the Customers or Prospective Customers of the Company or any of its Immediate
Affiliates to conduct with herself or any other Person (as defined in Section 13
hereof) any business or activity which such Customer or Prospective Customer
conducts or could conduct with the Company or any of its Immediate Affiliates.
For purposes of this Section 5(h), a Customer is a person or entity which was
such at any time during the eighteen (18) months prior to the Date of
Termination and a Potential Customer is a Person contacted by the Company or any
of its Immediate Affiliates to become such at any time within eighteen
(18) months prior to the Date of Termination other than by general
advertisement, provided, in each case that the Executive had contact with such
Customer or Potential Customer through her employment or her other associations
with the Company or any of its Immediate Affiliates or had access to
Confidential Information that would assist in her solicitation of such Customer
or Potential Customer in competition with the Company or any of its Immediate
Affiliates.

(iv)    Forbearance by the Executive for twelve (12)months following the Date of
Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Immediate Affiliates and from soliciting
any such employee, independent contractor or agent to terminate or diminish
his/her/its relationship with the Company or any of its Immediate Affiliates.
For purposes of this Section 5(h), an employee, independent contractor or agent
means any Person who was performing services for the Company or any of its
Immediate Affiliates in such capacity at any time during the twelve (12) months
immediately preceding the Date of Termination.

(h)    Timing of Payments. Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, no payment shall be
made to the Executive before the date which is six (6) months after He separates
from service (within the meaning of Section 409A), except to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury Regulations 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in 1.409A-1(b)(9)(iii)), benefits which qualify as
excepted welfare benefits pursuant to Section 409A, or other amounts or benefits
that are not subject to the requirements of Section 409A. For purposes of this
Section, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.

6.    Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 5 or otherwise.

(a)    Provision by the Company of Final Compensation, if any, to which the
Executive is entitled and Post-Employment Compensation, if any, which the
Executive earns under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive hereunder
following termination of employment by the Company. The Executive shall promptly
give the Company notice of all facts necessary for the Company to determine the
amount and duration of its obligations in connection with any termination
pursuant to Section 5 hereof.

(b)    Except for health and dental plan,( including executive medical benefits
)participation continued in accordance with COBRA, the Executive’s participation
in Employee Benefit Plans shall terminate pursuant to the terms of the
applicable Plan Documents based on the Date of Termination without regard to any
Post-Employment Compensation earned by the Executive following the Date of
Termination.

(c)    Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to receipt of
Post-Employment Compensation set forth in Section 5(h) and the obligations of
the Executive under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) and 5(e) with respect to
Post-Employment Compensation earned in accordance with Section 5(h), or as
expressly provided in Section 5(f) with respect to Base Salary for any notice
period waived, no compensation is earned after termination of employment.

6

--------------------------------------------------------------------------------

7.    Confidential Information.

(a)    The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 13 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of her duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to her employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after her employment terminates, regardless
of the reason for such termination.

(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time her
employment terminates, or at such earlier time or times as the CEO or the Board
or its designee may specify, all Documents and all other property of the Company
and its Affiliates then in the Executive’s possession or control.

8.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 13
hereof) to the Company. The Executive hereby assigns and agrees to assign to the
Company (or as otherwise directed by the Company) the Executive’s full right,
title and interest in and to all Intellectual Property. The Executive agrees to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. The Executive acknowledges
his understanding that any provision of this Agreement requiring him to assign
rights to Intellectual Property does not apply to any invention that qualifies
under California Labor Code §2870, which was reproduced in Exhibit B to the
Original Agreement (“Written Notification to the Employee”), attached hereto,
which the Executive here acknowledges that He has received. All copyrightable
works that the Executive creates during the course of his employment by the
Company and which pertain to the business of the Company or any of its
Affiliates or are suggested by any work performed by the Executive for the
Company or any of its Affiliates or make use of Confidential Information shall
be considered “work made for hire” and, upon creation, shall be owned
exclusively by the Company or its applicable Affiliate. Further, the Executive
hereby waives, expressly and irrevocably, any and all moral rights He may have
as an author, whether arising under the copyright laws of the United States or
any other jurisdiction or at common law or otherwise, with respect to any
copyrighted works prepared by the Executive in the course of her employment,
including without limitation the right to attribution of authorship, the right
to restrain any distortion, mutilation or other modification of any such work
and the right to prohibit any use of any such work in association with a
product, service, cause or institution that might be prejudicial to the
Company’s reputation.

9.    Restricted Activities. The Executive agrees that certain restrictions on
activities during employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates:

(a)    While the Executive is employed by the Company, the Executive shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any of its
Affiliates anywhere in the world or undertake any planning for competition with
the Company or any of its Affiliates. Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive or potentially competitive with the
business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment or to provide
services in any capacity to a Person which is a competitor of the Company or any
of its Affiliates.

(b)    The Executive agrees that, while employed by the Company, and excluding
any activities undertaken on behalf of the Company or any of its Affiliates in
the course of her duties, He will not hire or attempt to hire any employee of
the Company or any of its Affiliates; assist in such hiring by any Person;
encourage any such employee to terminate her or her relationship with the
Company or any of its Affiliates; or solicit or encourage any customer of the
Company or any of its Affiliates to terminate or diminish its relationship with
them; or solicit or encourage any customer or potential customer of the Company
or any of its Affiliates to conduct with any Person any business or activity
which such customer or potential customer conducts or could conduct with the
Company or any of its Affiliates.

(c)    The Executive agrees that during employment by the Company He shall not
publish any work that disparages the Company or any of its Affiliates, their
management or their business or the Products.

7

--------------------------------------------------------------------------------

10.    Enforcement of Covenants. The Executive acknowledges that He has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon her pursuant to Sections 7, 8 and 9
hereof. The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were He to breach any of the covenants contained in Section 7, 8 or 9 hereof,
the damage to the Company and its Affiliates would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. The parties further agree that, in the event that
any provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

11.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of her former employer or any other Person without
such Person’s consent.

12.    Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by applicable law. Executive’s right to indemnification shall
include the right to be paid by the Company the expenses incurred in defending
any covered proceeding in advance of its final disposition, provided that
Executive shall repay any advanced amounts if it shall be ultimately determined
that the Executive is not entitled to be indemnified for such expenses under
this Agreement or otherwise (whether because of Executive’s breach of this
Agreement or for Executive’s conduct constituting Cause hereunder). The
Executive agrees promptly to notify the Company of any actual or threatened
claim arising out of or as a result of his employment or offices with the
Company or any of its Affiliates.

13.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority or equity interest.

(b)    “Change of Control” shall mean the occurrence of (i) any change in the
ownership of the capital equity of the Parent, if, immediately after giving
effect thereto, (A) the Investors (as defined below) and their Affiliates will
hold, directly or indirectly, less than 50% of the number of Common Units held
by the Investors and their Affiliates as of the date immediately prior to such
Change of Control, or (B) any Person (as defined within this paragraph) other
than the Investors and their Affiliates will hold, directly or indirectly,
greater than 50% of the number of outstanding Common Units of the Parent; or
(ii) any sale or other disposition of all or substantially all of the assets of
the Parent (including, without limitation, by way of a merger or consolidation
or through the sale of all or substantially all of the stock or membership
interests of its subsidiaries or sale of all or substantially all of the assets
of the Parent and its direct and indirect subsidiaries, taken as a whole) to
another Person (the “Change of Control Transferee”) if, immediately after giving
effect thereto, any Person (or group of Persons acting in concert) other than
the Investors and their Affiliates will have the power to elect a majority of
the members of the board of managers or board of directors (or other similar
governing body) of the Change of Control Transferee. For purposes of this
Section 13(b): A “Person” shall have the meaning ascribed to that term in
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and
“Investors” shall mean all Unit-holders of the Parent as of the date of this
Agreement, including without limitation Fenway Partners, Inc., American Capital
Strategies Ltd., Antares Capital Corporation, Bell Sports Holdings, LLC, Bell
Sports 2001, LLC, Bell Sports 2001 Coinvestors, LLC and Bell Sports 2001
Investments, LLC.

(c)    “Confidential Information” shall mean any and all information of the
Company and its Affiliates that is not generally known by those with whom the
Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv) their costs and sources of supply, (v) the identity and
special needs of the customers and prospective customers of the Company and its
Affiliates and (vi) the persons and entities with whom the Company and its
Affiliates have business relationships and the nature and substance of those
relationships. Confidential Information also includes any information that the
Company or any of its Affiliates may receive or has received from customers,
subcontractors, suppliers or others, with any understanding, express or implied,
that the information would not be disclosed. Confidential Information does not
include information that enters the public domain, other than through a breach
by the Executive or another Person of an obligation of confidentiality to the
Company or one of its Affiliates.

8

--------------------------------------------------------------------------------

(d)    “Final Compensation” means (i) Base Salary earned but not paid through
the Date of Termination, (ii) pay at the final rate of the Base Salary for any
vacation earned but not used through the Date of Termination, (iii) any Annual
Bonus earned but unpaid for the fiscal year preceding that in which the Date of
Termination occurs and (iv) any business expenses incurred by the Executive but
un-reimbursed on the Date of Termination, provided that such expenses and
required substantiation and documentation are submitted prior to, or within
sixty (60) days following, the Date of Termination and that such expenses are
reimbursable under Company policy.

(e)    “Immediate Affiliates” of the Company are its direct and indirect
subsidiaries, its direct and indirect parents and their other direct and
indirect subsidiaries (excluding the Company itself).

(f)    “Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by the Executive solely or jointly with others, during her
employment by the Company; provided, however, that, as used in this Agreement
and as provided by Section 2870 of the California Labor Code, the term
“Intellectual Property” shall not apply to any invention that the Executive
develops on his own time, without using the equipment, supplies, facilities or
trade secret information of the Company or any of its Immediate Affiliates to
which the Executive has access as a result of her employment, unless such
invention relates at the time of conception or reduction to practice of the
invention (i) to the business of the Company or such Immediate Affiliate or
(ii) to the actual or demonstrably anticipated research or development of the
Company or of any Immediate Affiliates to which the Executive has access as a
result of his employment or (iii) results from any work performed by the
Executive for the Company.

(g)    Other than for purposes of Section 13(b), above, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.

(h)    “Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

14.    Withholding. Except as otherwise provided herein, all payments made by
the Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

15.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive in the event the Company shall hereafter effect a
corporate reorganization, consolidate with, or merge into, any Person or
transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

16.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

18.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier for next day or
next business day delivery or deposited in the United States mail, postage
prepaid, registered or certified, and addressed to the Executive at his last
known address on the books of the Company or, in the case of the Company, to it
c/o Timothy P. Mayhew, or to such other address including e-mail address as
either party may specify by notice to the other actually received.

19.    Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, whether written or oral between the Company and
the Executive with respect to the Executive’s employment and all related
matters.

20.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.

9

--------------------------------------------------------------------------------

21.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23.    Governing Law. This contract shall be construed and enforced under and be
governed in all respects by the laws of the State of California, without regard
to the conflict of laws principles thereof, and, for the avoidance of doubt,
shall include both the statutory and common law of California except to the
extent preempted by federal law.

[Remainder of page intentionally left blank. Signature page follows
immediately.]

 

 

 

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:

 

EASTON-BELL SPORTS, INC.

 

By:

/s/ Jackelyn E. Werblo

Name:

Jackelyn E. Werblo

Title:

Senior Vice President—Human Resources

 

THE EXECUTIVE:

 

/s/ Michael Zlaket

Michael Zlaket

4/1/13

 

 

 

11

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am eligible
to earn following the termination of my employment, as that term is defined in
the amended and restated employment agreement between me and Easton-Bell Sports,
Inc. (the “Company”) dated as of the [_1st__] day of April, 2013(the
“Agreement”), which is conditioned, inter alia, on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company and its
Affiliates (as that term is defined in the Agreement) and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them (all of the foregoing, collectively, the “Released”), both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, including without limitation any causes of
action, rights or claims in any way resulting from, arising out of or connected
with my employment by the Company or any of its Affiliates or the termination of
that employment or pursuant to any federal, state or local law, regulation or
other requirement, including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act and the fair employment practices laws of the state or states
in which I have been employed by the Company or any of its Affiliates, each as
amended from time to time, (all of the foregoing, in the aggregate, “Claims”).

In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims
(ii) any right of indemnification by or contribution from the Company that I am
entitled to, including without limitation any such right pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its Immediate
Affiliates (as that term is defined in the Agreement), and (iii) any right to
payment under the LLC Agreement (as that term is defined in the Agreement).

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates, before signing, dating and returning this Release of Claims to the
Company c/o Timothy P. Mayhew, or to such other address as the Company may
specify. I also acknowledge that I am advised by the Company and its Affiliates
to seek the advice of an attorney prior to signing this Release of Claims; that
I have had sufficient time to consider this Release of Claims and to consult
with an attorney, if I wish to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Timothy
P. Mayhew or to such other address as the Company may specify and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

Signature:

 

 

 Michael Zlaket

 

Date Signed:

 

 

12